Citation Nr: 1205343	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran initially requested a Travel Board Hearing, which was scheduled for July 22, 2010.  However, the Veteran later submitted a statement in July 2010 requesting to cancel the scheduled Travel Board Hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for bilateral hearing loss.

The Veteran contends that his bilateral hearing loss was aggravated during his period of active duty as a result of his exposure to military noise from gunfire, explosions, and work as a mechanic.  

While the record contains the Veteran's periodic screening examinations and some service treatment records, it does not appear that all of his medical and personnel records have been obtained.  Specifically, the Veteran's January 1981 hearing examination in not contained in the claims file, although it was documented to be performed at that time.  Additionally, the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the National Guard of Tennessee have not been verified.  To date, there is no indication from the claims file that attempts have been made to obtain the Veteran's personnel records from this period of service.

The law provides that active military service is active duty; any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty is active service. Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the appellant's appeal, VA should attempt to obtain the appellant's National Guard records to ascertain whether the appellant may have been serving on active duty; active duty for training; or inactive duty for training at the time of the incurrence of the claimed disorder.   Additionally, further efforts to obtain a complete copy of the Veteran's service personnel records should be undertaken before the Board renders a decision in this case.  Specifically, the RO/AMC should confirm all of the Veteran's National Guard service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.

Additionally, the Veteran was afforded a VA examination in June 2008 to assess his bilateral hearing loss.  The examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  The examiner concluded that due to the nature of the Veteran's mixed hearing loss, an etiology and medical opinion would best be provided by an Otolaryngologist.  However, the RO did not subsequently schedule the Veteran for a new VA examination with an appropriate specialist.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine if the Veteran's bilateral hearing loss had its onset while he was on active duty or during a period of active duty for training.  If the Veteran's bilateral hearing loss did not have its onset while he was on active duty, it is unclear if his pre-existing hearing loss noted at entry in January 1991, was permanently aggravated in that period of activity duty service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his bilateral hearing loss at the VA through March 2008.  However, it is unclear whether the Veteran continued to seek any VA treatment for his condition after that time.  Because it appears that there may be outstanding VA medical records dated after March 2008 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any available outstanding VA treatment records dated from March 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) Additionally, make arrangements to obtain the Veteran's complete service personnel and treatment records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  Specifically, a January 1991 hearing test is absent from the record.  If these records are not available, a negative reply must be provided.

3) Contact the Tennessee Adjutant General, and/or any other indicated agency, and request copies of the Veteran's complete service personnel records.  Specifically, the RO/AMC should confirm all of the Veteran's Army, National Guard, and Army Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

4) After the foregoing development has been performed, the AMC should arrange for the Veteran to undergo a VA audiological examination with an appropriate specialist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  The examiner should also review and comment on the Veteran's service treatment records, which contain multiple audiological tests documenting the Veteran's bilateral hearing loss in-service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury, to include periods of active duty for training.  Specifically, the examiner should review and discuss the June 1984 examination, which first documents hearing loss.

If the Veteran's hearing loss is found to not have had its onset while in-service or during a period of active duty for training, the examiner should provide an opinion as to whether the evidence of record demonstrates that the Veteran's pre-existing hearing loss was permanently aggravated (increased in severity) during service (January 1991 to June 1991 or any period of active duty for training), and if so, whether such worsening constituted either the natural progression of the disorder, OR whether such worsening constituted chronic aggravation due to service.  Specifically, the examiner should review the January 1991, March 1991, and June 1991 hearing tests performed.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.  Additionally, the examiner should review and address the Veteran's service treatment records, VA outpatient treatment records, private treatment records, the June 2008 VA examination report, the Veteran's lay statements, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


